DETAILED ACTION
Claims 1-10 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. WIPO Publication No. WO 2011039542 (hereinafter Melton) in view of Menassa et al. U.S. Patent Publication No. 20060190131 (hereinafter Menassa).
Regarding claim 1, Melton teaches a manufacturing cell supporting welding of a sequence of welds to manufacture a workpiece [page 12, Fig. 6 — a component or components to be welded are positioned within a robotic welding cell and held in jig, clamp or fixture. The same or identical jig, clamp or fixture would then be utilised for the robotic operation. The robotic cell equipment comprises of a 6-axis robotic arm and robotic control unit, arc welding power source that is capable of both robotic and manual welding, an intelligent welding torch with positional and orientation sensors which may or may not be the same torch as the robotic torch; page 14 — Should multiple welds be required on one component the welder is able to perform the subsequent welds (sequence of welds)], the manufacturing cell comprising: 
robotic welding equipment configured to make robotic welds as at least a portion of manufacturing a workpiece [page 12, Fig. 6 — a component or components to be welded are positioned within a robotic welding cell and held in jig, clamp or fixture. The same or identical jig, clamp or fixture would then be utilised for the robotic operation. The robotic cell equipment comprises of a 6-axis robotic arm and robotic control unit, arc welding power source that is capable of both robotic and manual welding, an intelligent welding torch with positional and 
non-robotic welding equipment configured to allow a human operator to make non-robotic welds as at least a portion of manufacturing the workpiece [page 12, Fig. 6 — a component or components to be welded are positioned within a robotic welding cell and held in jig, clamp or fixture. The same or identical jig, clamp or fixture would then be utilised for the robotic operation. The robotic cell equipment comprises of a 6-axis robotic arm and robotic control unit, arc welding power source that is capable of both robotic and manual welding, an intelligent welding torch with positional and orientation sensors which may or may not be the same torch as the robotic torch; page 20 — non-robotic/manual welding torch 20 is shown in Fig. 6]
But Melton fails to clearly specify a weld sequence controller configured to control timing associated with making the robotic welds and the non-robotic welds as a sequence of welds to manufacture the workpiece.
However, Menassa teaches a weld sequence controller configured to control timing associated with making the robotic welds and the non-robotic welds as a sequence of welds to manufacture the workpiece [0017-  a planning module 102; 0023-0025, Fig. 1 — By performing simulations of the primary process and auxiliary processes, and then optimizing their sequences, the planning module 102 may generate a plan for the spot assignment server to allocate and reallocate resources… module 114 may further provide input to the spot assignment server 106 for the initial sequence instructions to a machine by sequence integrator 118; 0024-0025 —  steps carried out by the planning module 102 generate a spot assignment table 116. The spot assignment table includes sequences of auxiliary spots that specific robot and weld equipment 
Melton and Menassa are analogous art.  They relate to welding systems, particularly robotic welding systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by Melton, by incorporating the above limitations, as taught by Menassa.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated optimal routing for a sequence of welds, particularly when faults occur, as taught by Menassa [0006, 0032-0034].
Regarding claim 2, the combination of Melton and Menassa teaches all the limitations of the base claims as outlined above.  

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by Melton, by incorporating the above limitations, as taught by Menassa.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated optimal routing for a sequence of welds based on an initial planned sequence, particularly when faults occur, as taught by Menassa [0006, 0032-0034].
Regarding claim 4, the combination of Melton and Menassa teaches all the limitations of the base claims as outlined above.  
Further, Menassa teaches that the weld sequence controller is configured to adapt at least one of a position and timing of a subsequent weld to be made in the sequence of welds, while manufacturing the workpiece, based on a condition of a previous weld of the sequence of welds [0024-0025 — steps carried out by the planning module 102 generate a spot assignment table 116. The spot assignment table includes sequences of auxiliary spots that specific robot and weld equipment can reach and execute; 0028 — An ambient condition 122 may be, for example, weld faults (condition of a previous weld); 0030-0034, Fig. 1-2 — the network of spot assignment servers 106-1, 106-2 and 106-3, upon activity by the ambient condition receiver 124 and routing processor 126, make reports to the fault report module 314. If any spots are missed (condition of a previous weld), these are evaluated in an optimal solution based on ambient data for assignment to the best subsequent system based on minimal system cycle time impact. At the 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Melton and Menassa, by incorporating the above limitations, as taught by Menassa.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated optimal routing for a sequence of welds, particularly when faults occur, as taught by Menassa [0006, 0032-0034].
Regarding claim 5, the combination of Melton and Menassa teaches all the limitations of the base claims as outlined above.  
Further, Menassa teaches that the weld sequence controller is configured to adapt the sequence of welds, while manufacturing the workpiece, by adding a non-robotic weld as a next weld to be made when an immediate previous weld in the sequence of welds is a robotic weld that was missed by the robotic welding equipment, and wherein a location on the workpiece of the next weld to be made, non-robotically, is the same as a location of the immediate previous weld 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the 
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated optimal routing for a sequence of welds, particularly when faults occur, as taught by Menassa [0006, 0032-0034] and as a spot assignment table/sequence implies both immediate previous and subsequent welds, correcting an immediate previous fault is an obvious choice that leads to the predictable result of fixing a welding problem as soon as it occurs and preventing potential disruption to the further sequence of welds.
Regarding claim 7, the combination of Melton and Menassa teaches all the limitations of the base claims as outlined above.  
Further, Menassa teaches that the weld sequence controller is configured to adapt the sequence of welds, while manufacturing the workpiece [0028 — An ambient condition 122 may be, for example, weld faults (condition of a previous weld)… spot assignment server 106 processes instructions to access the spot assignment table 116 to access (or in another embodiment, to generate) a rule for how to alter the assembly or manufacturing line process in order to maintain its flow. The rule data is communicated to the routing processor 126 so that the real-time adjustment can be made], by adding a non-robotic weld as a next weld to be made when an immediate previous weld in the sequence of welds is a robotic weld that was determined to be defective, and wherein a location on the workpiece of the next weld to be made, non-robotically, is the same as a location of the immediate previous weld [0024-0025 —  steps carried out by the planning module 102 generate a spot assignment table 116. The spot assignment table includes sequences of auxiliary spots that specific robot and weld equipment can reach and execute; 0028 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Melton and Menassa, by incorporating the above limitations, as taught by Menassa.  
.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Melton and Menassa in view of Kilibarda et al. U.S. Patent Publication No. 20140083191 (hereinafter Kilibarda).
Regarding claim 3, the combination of Melton and Menassa teaches all the limitations of the base claims as outlined above.  
Further, Menassa teaches non-robotic welds to be made to manufacture the workpiece [0030-0034, Fig. 1-2 —  the network of spot assignment servers 106-1, 106-2 and 106-3, upon activity by the ambient condition receiver 124 and routing processor 126, make reports to the fault report module 314. If any spots are missed (condition of a previous weld), these are evaluated in an optimal solution based on ambient data for assignment to the best subsequent system based on minimal system cycle time impact. At the moment any robot in the system is bypassed, this status is analyzed as part of ambient data and its spots are dynamically reallocated both upstream and downstream. Spots that cannot be picked up with an alternative robot may be assigned in the manual backup station (non-robotic welds)… As soon as the server resolves a manual spot (possibly several spots upstream of the manual station), a message via signal processor 308 is sent to the zone superintendent's PDA, a status marquee, or other electronic notification device, 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Melton and Menassa, by incorporating the above limitations, as taught by Menassa.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated optimal routing for a sequence of welds, particularly when faults occur [0006, 0032-0034].
But the combination of Melton and Menassa fails to clearly specify that locations of the welds to be made to manufacture the workpiece cannot be reached by the robotic welding equipment.
However, Kilibarda teaches that locations of the welds to be made to manufacture the workpiece cannot be reached by the robotic welding equipment [0065 — workpieces 11a, 11b … Robots 250e-250h can perform either identical weld passes as the robots 250a-250d, or can perform respot welding in areas inaccessible during the first welding passes].
Melton, Menassa and Kilibarda are analogous art.  They relate to welding systems particularly robotic welding systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to automate the process of fixing welding faults known to .
Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Melton and Menassa in view of Iwatani et al. U.S. Patent Publication No. 20030208893 (hereinafter Iwatani).
Regarding claim 6, the combination of Melton and Menassa teaches all the limitations of the base claims as outlined above.  
Further, Menassa teaches that the weld sequence controller is configured to determine if an immediate previous weld made, of the sequence of welds, is defective [0024-0025 —  steps carried out by the planning module 102 generate a spot assignment table 116. The spot assignment table includes sequences of auxiliary spots that specific robot and weld equipment can reach and execute; 0028 — An ambient condition 122 may be, for example, weld faults (previous weld is defective)… spot assignment server 106 processes instructions to access the spot assignment table 116 to access (or in another embodiment, to generate) a rule for how to alter the assembly or manufacturing line process in order to maintain its flow. The rule data is communicated to the routing processor 126 so that the real-time adjustment can be made ; 0030-0034, Fig. 1-2 —  the network of spot assignment servers 106-1, 106-2 and 106-3, upon activity by the ambient condition receiver 124 and routing processor 126, make reports to the fault report module 314. If any spots are missed (condition of a previous weld/defect), these are evaluated in an optimal solution based on ambient data for assignment to the best subsequent system based on minimal system cycle time impact. At the moment any robot in the system is bypassed, this status is analyzed as part of ambient data and its spots are dynamically reallocated both upstream 
But the combination of Melton and Menassa fails to clearly specify determining if a weld is defective based on at least one quality parameter of the weld made.
However, Iwatani teaches determining if a weld is defective based on at least one quality parameter of the weld made [0043, Fig. 5 — FIG. 5 shows a manner of a welding quality inspection…  When the position of the inner peripheral end of the weld bead 14 (quality parameter) becomes higher than or equal to the lower limit of the required weld depth, the welding quality can be determined as a good "penetration welding". Furthermore, when the position of the inner peripheral end of the weld bead 14 becomes lower than the lower, limit of the required weld depth, the welding quality can be determined as a defective "non-penetration welding”].
Melton, Menassa and Iwatani are analogous art.  They relate to welding systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the 
One of ordinary skill in the art would have been motivated to do this modification in order to improve the fatigue strength of the joint structure in a consistently quantitative manner, as taught by Iwatani [0008, 0043].
Regarding claim 8, the combination of Melton and Menassa teaches all the limitations of the base claims as outlined above.  
Further, Melton teaches at least one weld of the sequence of welds [page 14 — Should multiple welds be required on one component the welder is able to perform the subsequent welds (sequence of welds)].
Further, Menassa teaches reporting the at least one parameter, directly or indirectly, to the weld sequence controller [0028 — An ambient condition 122 may be, for example, weld faults (condition of a previous weld); 0030-0034, Fig. 1-2 —  the network of spot assignment servers 106-1, 106-2 and 106-3, upon activity by the ambient condition receiver 124 and routing processor 126, make reports to the fault report module 314. If any spots are missed (condition of a previous weld), these are evaluated in an optimal solution based on ambient data for assignment to the best subsequent system based on minimal system cycle time impact. At the moment any robot in the system is bypassed, this status is analyzed as part of ambient data and its spots are dynamically reallocated both upstream and downstream. Spots that cannot be picked up with an alternative robot may be assigned in the manual backup station (non-robotic welds)… As soon as the server resolves a manual spot (possibly several spots upstream of the manual station), a message via signal processor 308 is sent to the zone superintendent's PDA, a status 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Melton and Menassa, by incorporating the above limitations, as taught by Menassa.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide automated optimal routing for a sequence of welds, particularly when faults occur, as taught by Menassa [0006, 0032-0034].
But the combination of Melton and Menassa fails to clearly specify at least one sensor associated with the at least one weld, wherein the at least one sensor is configured to sense at least one quality parameter associated with generating the at least one weld.
However, Iwatani teaches at least one sensor associated with the at least one weld, wherein the at least one sensor is configured to sense at least one quality parameter associated with generating the at least one weld [0043, Fig. 5 — FIG. 5 shows a manner of a welding quality inspection… ultrasonic sensor 46… When the position of the inner peripheral end of the weld bead 14 (quality parameter) becomes higher than or equal to the lower limit of the required weld depth, the welding quality can be determined as a good "penetration welding". Furthermore, when the position of the inner peripheral end of the weld bead 14 becomes lower than the lower, limit of the required weld depth, the welding quality can be determined as a defective "non-penetration welding”].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Melton and Menassa, by incorporating the above limitations, as taught by Iwatani.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the fatigue strength of the joint structure in a consistently quantitative manner using a known ultrasonic sensor, as taught by Iwatani [0008, 0043].
Regarding claim 9, the combination of Melton, Menassa and Iwatani teaches all the limitations of the base claims as outlined above.  
Further, Iwatani teaches at least one sensor includes at least one of a visual spectrum sensor, a radiographic sensor, a laser sensor, an electromagnetic sensor, an infrared sensor, a temperature sensor, a spectrometer sensor, or an ultrasonic sensor [0043, 0049-0052, Fig. 5 — FIG. 5 shows a manner of a welding quality inspection…  ultrasonic sensor 46].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Melton, Menassa and Iwatani, by incorporating the above limitations, as taught by Iwatani.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the fatigue strength of the joint structure in a consistently quantitative manner using a known ultrasonic sensor, as taught by Iwatani [0008, 0043].
Regarding claim 10, the combination of Melton, Menassa and Iwatani teaches all the limitations of the base claims as outlined above.  
Further, Iwatani teaches that the at least one quality parameter is related to at least one of a weld position on the workpiece, a weld bead size, a weld bead shape, weld penetration, weld fusion, weld porosity, weld cracking, weld inclusion, a weld discontinuity, an arc plasma type, or an arc plasma temperature[0042-0043, 0049, Fig. 5 — 0043, 0049-0052, Fig. 5 — FIG. 5 shows a manner of a welding quality inspection… ultrasonic sensor 46… the position of an inner peripheral end of the weld bead 14 that conforms to the weld penetration depth of the weld bead 14 is measured].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above welding system, as taught by the combination of Melton, Menassa and Iwatani, by incorporating the above limitations, as taught by Iwatani.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the fatigue strength of the joint structure by checking the weld penetration depth, as taught by Iwatani [0008, 0042-0043].
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daniel et al. U.S. Patent Publication No. 20150069029, which discloses a weld sequence editor.
Haeufgloeckner et al. U.S. Patent Publication No. 20120118861, which discloses a system for monitoring the quality of weld spots that outputs a warning message.
Orozco et al. U.S. Patent Publication No. 20040249495, which discloses a laser welding control system.
Alster U.S. Patent No. 4614868, which discloses a fiber optic seam tracking apparatus for welding.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119